 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM GRANVILLE SMITH,                           No. 2:14-CV-0775-KJM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    B. AUBUCHON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s “Motion for a Video

19   Telecommunication” (ECF No. 124).

20                  In his motion, plaintiff states that he has “no objections” to a video teleconference

21   “to address too [sic] the Judge what discovery, interrogatories, admissions, production of

22   documents that are of any questions, that Plaintiff is requesting to be fully prepared and capable

23   to prosecute at trial.” To the extent plaintiff’s motion concerns further responses to discovery

24   requests, discovery is closed and no relief is necessary. Based on this fact, and the absence of any

25   indication in plaintiff’s motion that specific relief is needed now, or that relief cannot be decided

26   on written motion without oral argument, the motion is denied at this time. The motion is denied

27   without prejudice to renewal of the motion at such time as there exists a request for specific relief,

28   or other showing of good cause why telecommunication is warranted.
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 124) is

 2   denied, without prejudice.

 3

 4   Dated: October 1, 2019
                                                     ____________________________________
 5                                                   DENNIS M. COTA
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
